Exhibit 10.6

 

Microsoft Corporation

 

2003 Employee Stock Purchase Plan

 

As amended effective July 1, 2004



--------------------------------------------------------------------------------

MICROSOFT CORPORATION

2003 EMPLOYEE STOCK PURCHASE PLAN

 

The 2003 Employee Stock Purchase Plan (the “Plan”) was approved by Company’s
Board of Directors on August 22, 2002 and by its Shareholders on November 5,
2002. The Plan was amended to read as set forth herein effective July 1, 2004.

 

1. Purpose and Structure of the Plan and its Sub-Plans.

 

1.1 The purpose of this Plan is to provide eligible employees of the Company and
Participating Companies who wish to become shareholders in the Company a
convenient method of doing so. It is believed that employee participation in the
ownership of the business will be to the mutual benefit of both the employees
and the Company. This Plan document is an omnibus document which includes a
sub-plan (“Statutory Plan”) designed to permit offerings of grants to employees
of certain Subsidiaries that are Participating Companies where such offerings
are intended to satisfy the requirements of Section 423 of the Code (although
the Company makes no undertaking nor representation to obtain or maintain
qualification under Section 423 for any Subsidiary, individual, offering or
grant) and also separate sub-plans (“Non-Statutory Plans”) which permit
offerings of grants to employees of certain Participating Companies which are
not intended to satisfy the requirements of Section 423 of the Code. Section 6
of the Plan sets forth the maximum number of shares to be offered under the Plan
(and its sub-plans), subject to adjustments as permitted under Sections 19 and
20. The Committee shall determine from time to time the method for allocating
the number of such total shares to be offered under each sub-plan. Such
determination shall be in the Committee’s discretion and shall not require
shareholder approval.

 

1.2 The Statutory Plan shall be a separate and independent plan from the
Non-Statutory Plans, provided, however, that the total number of shares
authorized to be issued under the Plan applies in the aggregate to both the
Statutory Plan and the Non-Statutory Plans. Offerings under the Non-Statutory
Plans may be made to achieve desired tax or other objectives in particular
locations outside the United States of America or to comply with local laws
applicable to offerings in such foreign jurisdictions. Offerings under the
Non-Statutory Plans may also be made to employees of entities that are not
Subsidiaries.

 

1.3 All employees who participate in the Statutory Plan shall have the same
rights and privileges under such sub-plan except for differences that may be
mandated by local law and are consistent with the requirements of Code Section
423(b)(5). The terms of the Statutory Plan shall be those set forth in this Plan
document to the extent such terms are consistent with the requirements for
qualification under Code Section 423. The Committee may adopt Non-Statutory
Plans applicable to particular Participating Companies or locations that are not
participating in the Statutory

 

2



--------------------------------------------------------------------------------

Plan. The terms of each Non-Statutory Plan may take precedence over other
provisions in this document, with the exception of Sections 6, 19 and 20 with
respect to the total number of shares available to be offered under the Plan for
all sub-plans. Unless otherwise superseded by the terms of such Non-Statutory
Plan, the provisions of this Plan document shall govern the operation of such
Non-Statutory Plan. Except to the extent expressly set forth herein or where the
context suggests otherwise, any reference herein to “Plan” shall be construed to
include a reference to the Statutory Plan and the Non-Statutory Plans.

 

2. Definitions.

 

2.1 “Account” shall mean the funds accumulated with respect to an individual
employee as a result of deductions from such employee’s paycheck (or otherwise
as permitted in certain circumstances under the terms of the Plan) for the
purpose of purchasing stock under this Plan. The funds allocated to an
employee’s Account shall remain the property of the respective employee at all
times but may be commingled with the general funds of the Company, except to the
extent such commingling may be prohibited by the laws of any applicable
jurisdiction.

 

2.2 “Affiliate” means an entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.

 

2.3 “Board” means the Board of Directors of the Company.

 

2.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.5 “Committee” means any committee or officer(s) of the Company to which or to
whom the Board has delegated any or all of its authority and obligations under
this Plan pursuant to Section 22.1. To the extent the Board reserves authority
to itself with respect to certain powers under this Plan, or if no Committee has
been established, references to Committee shall be construed to mean the Board.

 

2.6 “Company” means Microsoft Corporation.

 

2.7 “Compensation” means total cash performance-based pay received by the
participant from a Participating Company. By way of illustration, but not
limitation, Compensation includes salary, wages, performance bonuses,
commissions, incentive compensation and overtime but excludes relocation,
equalization, patent and sign-on bonuses, expense reimbursements, meal
allowances, commuting or automobile allowances, any payments (such as guaranteed
bonuses in certain foreign jurisdictions) with respect to which salary
reductions are not permitted by the laws of the applicable jurisdiction, and
income realized as a result of participation in any stock plan, including
without limitation any stock option, stock award, stock purchase, or similar
plan, of the Company or any Subsidiary or Affiliate.

 

3



--------------------------------------------------------------------------------

2.8 “Enrollment Agreement” means an agreement between the Company and an
employee, in such form as may be established by the Company from time to time,
pursuant to which the employee elects to participate in this Plan, or elects
changes with respect to such participation as permitted under the Plan.

 

2.9 “ESPP Broker” means a stock brokerage or other entity designated by the
Company to establish accounts for stock purchased under the Plan by
participants.

 

2.10 “Fair Market Value” means the closing bid price as reported on the National
Association of Securities Dealers Automated Quotation National Market System or
the other primary trading market for the Company’s common stock.

 

2.11 “Offering Date” as used in this Plan shall be the commencement date of an
offering.

 

2.12 “Participating Company” shall mean the Company and any Subsidiary or
Affiliate that has been designated by the Committee to participate in the Plan.
For purposes of participation in the Statutory Plan, only the Company and its
Subsidiaries may be Participating Companies, and the Committee shall designate
from time to time which Subsidiaries will be Participating Companies in the
Statutory Plan. The Committee shall designate from time to time which
Subsidiaries and Affiliates will be Participating Companies in particular
Non-Statutory Plans provided, however, that at any given time, a Subsidiary that
is a Participating Company in the Statutory Plan will not be a Participating
Company in a Non-Statutory Plan. The foregoing designations and changes in
designation by the Committee shall not require shareholder approval.
Notwithstanding the foregoing, the term “Participating Company” shall not
include any Subsidiary or Affiliate that offers its employees the opportunity to
participate in an employee stock purchase plan covering such Subsidiary’s or
Affiliate’s common stock.

 

2.13 “Plan” means this Microsoft Corporation 2003 Employee Stock Purchase Plan.

 

2.14 “Purchase Price” shall be the price per share of common stock of the
Company as established pursuant to Section 5 hereof.

 

2.15 “Subsidiary” shall mean any corporation (other than the Company), domestic
or foreign, that is in an unbroken chain of corporations beginning with Company
if, on an Offering Date, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, as described in Code section 424(f).

 

3. Employees Eligible to Participate.  Any employee of a Participating Company
who is in the employ of any Participating Company on the last business day
preceding the Offering Date for an offering is eligible to participate in that
offering, except employees whose customary employment is for not more than five
months in any calendar year.

 

4



--------------------------------------------------------------------------------

4. Offerings.  Subject to the right of the Company in its sole discretion to
sooner terminate the Plan or to change the commencement date or term of any
offering, commencing July 1, 2004 the Plan will operate with separate
consecutive three-month offerings with the following Offering Dates: July 1,
October 1, January 1 and April 1. Unless a termination of or change to the Plan
has previously been made by the Company, the final offering under this Plan
shall commence on October 1, 2012 and terminate on December 31, 2012. In order
to become eligible to purchase shares, an employee must complete and submit an
Enrollment Agreement and any other necessary documents before the Offering Date
of the particular offering in which she wishes to participate. Participation in
one offering under the Plan shall neither limit, nor require, participation in
any other offering.

 

5. Price.  The Purchase Price per share shall be ninety percent (90%) of the
Fair Market Value of the stock on the last regular business day of the offering.

 

6. Number of Shares to be Offered.  The maximum number of shares that will be
offered under the Plan is two hundred million (200,000,000) shares, subject to
adjustment as permitted under Section 20. These two hundred million
(200,000,000) shares include shares that were available but not used under the
prior version of this Plan (i.e., the Microsoft Corporation 1997 Employee Stock
Purchase Plan) as well as additional shares that were made available for
issuance for the first time as part of the amendment and restatement of the Plan
approved by the Board on August 22, 2002 and by the Shareholders on November 5,
2002. The shares to be sold to participants under the Plan will be common stock
of the Company. If the total number of shares for which options are to be
granted on any date in accordance with Section 12 exceeds the number of shares
then available under the Plan or a given sub-plan (after deduction of all shares
for which options have been exercised or are then outstanding), the Company
shall make a pro rata allocation of the shares remaining available in as nearly
a uniform manner as shall be practicable and as it shall determine to be
equitable. In such event, the payroll deductions to be made pursuant to the
authorizations therefor shall be reduced accordingly and the Company shall give
written notice of such reduction to each employee affected thereby.

 

7. Participation.

 

7.1 An eligible employee may become a participant by completing an Enrollment
Agreement provided by the Company and submitting it to the Company, or with such
other entity designated by the Company for this purpose, prior to the
commencement of the offering to which it relates. The Enrollment Agreement may
be completed at any time after the employee becomes eligible to participate in
the Plan, and will be effective as of the Offering Date next following the
receipt of a properly completed Enrollment Agreement by the Company (or the
Company’s designee for this purpose).

 

5



--------------------------------------------------------------------------------

7.2 Payroll deductions for a participant shall commence on the Offering Date as
described above and shall continue through subsequent offerings pursuant to
Section 10 until the participant’s termination of employment, subject to
modification by the employee as provided in Section 8.1 and unless participation
is earlier withdrawn or suspended by the employee as provided in Section 9.

 

7.3 Payroll deduction shall be the sole means of accumulating funds in a
participant’s Account, except in foreign countries where payroll deductions are
not allowed, in which case the Company may authorize alternative payment
methods.

 

7.4 The Company may require current participants to complete a new Enrollment
Agreement at any time it deems necessary or desirable to facilitate Plan
administration or for any other reason.

 

8. Payroll Deductions.

 

8.1 At the time an employee files his authorization for a payroll deduction, he
shall elect to have deductions made from his Compensation on each payday during
the time he is a participant in an offering at any non-fractional percentage
rate from 1% to 15%. A participant may change his payroll deduction percentage
election, including changing the payroll deduction percentage to zero, effective
as of any Offering Date by filing a revised authorization, provided the revised
authorization is filed prior to such Offering Date.

 

8.2 All payroll deductions made for a participant shall be credited to her
Account under the Plan. A participant may not make any separate cash payment
into such Account nor may payment for shares be made other than by payroll
deduction, except as provided under Section 7.3 above.

 

8.3 A participant may withdraw from or suspend his participation in the Plan as
provided in Section 9, but no other change can be made during an offering with
respect to that offering. A participant may also make a prospective election, by
changing his payroll deduction percentage to zero as set forth in Section 8.1,
to cease participation in the Plan effective as of the next Offering Date. Other
changes permitted under the Plan may only be made with respect to an offering
that has not yet commenced.

 

9. Withdrawal and Suspension.

 

9.1 An employee may withdraw from an offering, in whole but not in part, at any
time prior to the first day of the last calendar month of such offering by
submitting a Withdrawal Notice to the Company, in which event the Company will
refund the entire balance of her deductions as soon as practicable thereafter.

 

6



--------------------------------------------------------------------------------

9.2 An employee may, at any time prior to the first day of the last calendar
month of an offering, reduce to zero the percentage by which he has elected to
have his Compensation reduced, thereby suspending participation in the Plan.
Such reduction will be effective as soon as administratively feasible after
receipt of the participant’s election. Shares shall be purchased in accordance
with Section 13 based on the amounts accumulated in the participant’s Account
prior to the suspension of payroll deductions.

 

9.3 If an employee withdraws or suspends her participation pursuant to Sections
9.1 or 9.2 above, she shall not participate in a subsequent offering unless and
until she re-enters the Plan. To re-enter the Plan, an employee who has
previously withdrawn or suspended participation by reducing payroll deductions
to zero must file a new Enrollment Agreement in accordance with Section 7.1. The
employee’s re-entry into the Plan will not become effective before the beginning
of the next offering following her withdrawal or suspension, and if the employee
is an officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934, she may not re-enter the Plan before the beginning of the
second offering following her withdrawal.

 

10. Automatic Re-Enrollment.  At the termination of each offering each
participating employee who continues to be eligible to participate pursuant to
Section 3 shall be automatically re-enrolled in the next offering, unless the
employee has advised the Company otherwise. Upon termination of the Plan, any
balance in each employee’s Account shall be refunded to him.

 

11. Interest.  No interest will be paid or allowed on any money in the Accounts
of participating employees, except to the extent payment of interest on such
amount is required by the laws of any applicable jurisdiction.

 

12. Granting of Option.  On each Offering Date, this Plan shall be deemed to
have granted to the participant an option for as many shares (which may include
a fractional share) as she will be able to purchase with the amounts credited to
her Account during her participation in that offering. Notwithstanding the
foregoing, no participant may purchase more than 2,000 shares of stock during
any single offering. This number may be adjusted as permitted pursuant to
Section 20 of the Plan.

 

13. Exercise of Option.  Each employee who continues to be a participant in an
offering on the last business day of that offering shall be deemed to have
exercised his option on such date and shall be deemed to have purchased from the
Company such number of shares (which may include a fractional share) of common
stock reserved for the purpose of the Plan as his accumulated payroll deductions
on such date will pay for at the Purchase Price.

 

14. Tax Obligations.  To the extent any (i) grant of an option to purchase
shares hereunder, (ii) purchase of shares hereunder, or (iii) disposition of
shares purchased hereunder gives rise to any tax withholding obligation
(including, without

 

7



--------------------------------------------------------------------------------

limitation, income and payroll withholding taxes imposed by any jurisdiction)
the Committee may implement appropriate procedures to ensure that such tax
withholding obligations are met. Such procedures may include, without
limitation, increased withholding from an employee’s current compensation, cash
payments to the Company or another Participating Company by an employee, or a
sale of a portion of the stock purchased under the Plan, which sale may be
required and initiated by the Company. Any such procedure, including offering
choices among procedures, will be applied consistently with respect to all
similarly situated employees participating in the Plan (or in an offering under
the Plan), except to the extent any procedure may not be permitted under the
laws of the applicable jurisdiction.

 

15. Employee’s Rights as a Shareholder.   No participating employee shall have
any right as a shareholder with respect to any shares until the shares have been
purchased in accordance with Section 13 above and the stock has been issued by
the Company.

 

16. Evidence of Stock Ownership.

 

16.1 Following the end of each offering, the number of shares of common stock
purchased by each participant shall be deposited into an account established in
the participant’s name at the ESPP Broker.

 

16.2 A participant shall be free to undertake a disposition (as that term is
defined in Section 424(c) of the Code) of the shares in her account at any time,
whether by sale, exchange, gift, or other transfer of legal title, but in the
absence of such a disposition of the shares, the shares must remain in the
participant’s account at the ESPP Broker until the holding period set forth in
Section 423(a) of the Code has been satisfied. With respect to shares for which
the Section 423(a) holding period has been satisfied, the participant may move
those shares to another brokerage account of participant’s choosing or request
that a stock certificate be issued and delivered to her.

 

16.3 Notwithstanding the above, a participant who is not subject to income
taxation under the Code may move his shares to another brokerage account of his
choosing or request that a stock certificate be issued and delivered to him at
any time, without regard to the satisfaction of the Section 423(a) holding
period.

 

17. Rights Not Transferable.   No employee shall be permitted to sell, assign,
transfer, pledge, or otherwise dispose of or encumber either the payroll
deductions credited to her Account or an option or any rights with regard to the
exercise of an option or rights to receive shares under the Plan other than by
will or the laws of descent and distribution, and such right and interest shall
not be liable for, or subject to, the debts, contracts, or liabilities of the
employee. If any such action is taken by the employee, or any claim is asserted
by any other party in respect of such right and interest whether by garnishment,
levy, attachment or otherwise, such action or claim will be treated as an
election to withdraw funds in accordance with Section 9. During the employee’s
lifetime, only the employee can make decisions regarding the participation in or
withdrawal from an offering under the Plan.

 

8



--------------------------------------------------------------------------------

18. Termination of Employment.   Upon termination of employment for any reason
whatsoever, including but not limited to death or retirement, the balance in the
Account of a participating employee shall be paid to the employee or his estate.
Whether and when employment shall be deemed terminated for purposes of this Plan
shall be determined by the Committee in its sole discretion and may be
determined without regard to statutory notice periods or other periods following
termination of active employment.

 

19. Amendment or Discontinuance of the Plan.   The Committee shall have the
right at any time and without notice to amend or modify the Plan except to the
extent the Board has reserved such authority to itself with respect to any
aspect of the Plan, and the Board shall have the right at any time and without
notice to amend, modify or terminate the Plan; provided, that no employee’s
existing rights under any offering already made under Section 4 hereof may be
adversely affected thereby, and provided further that no such amendment of the
Plan shall, except as provided in Section 20, increase above two hundred million
(200,000,000) shares the total number of shares to be offered unless shareholder
approval is obtained therefor.

 

20. Changes in Capitalization.   In the event of reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, offerings of rights, or any other change in the structure of the
common shares of the Company, the Committee may make such adjustment, if any, as
it may deem appropriate in the number, kind, and the price of shares available
for purchase under the Plan, and in the number of shares which an employee is
entitled to purchase including, without limitation, closing an offering early
and permitting purchase on the last business day of such reduced offering
period, or terminating an offering and refunding participants’ Account balances.

 

21. Share Ownership.   Notwithstanding anything herein to the contrary, no
employee shall be permitted to subscribe for any shares under the Plan if such
employee, immediately after such subscription, owns shares (including all shares
which may be purchased under outstanding subscriptions under the Plan)
possessing 5% or more of the total combined voting power or value of all classes
of shares of the Company or of its parent or subsidiary corporations. For the
foregoing purposes the rules of Section 424(d) of the Code shall apply in
determining share ownership, and shares which the employee may purchase under
outstanding options shall be treated as owned by the employee. In addition, no
employee shall be allowed to subscribe for any shares under the Plan which
permits his rights to purchase shares under all “employee stock purchase plans”
of the Company and its parent or subsidiary corporations to accrue at a rate
which exceeds $25,000 of Fair Market Value of such shares (determined at the
time such right to subscribe is granted) for each calendar year in which such
right to subscribe is outstanding at any time. Notwithstanding the above, lower
limitations may be imposed with respect to participants in a Non-Statutory Plan
or participants in the Statutory Plan who are subject to laws of a foreign
jurisdiction where lower limitations are required.

 

9



--------------------------------------------------------------------------------

22. Administration and Board Authority.

 

22.1 The Plan shall be administered by the Board. The Board may delegate any or
all of its authority and obligations under this Plan to such committee or
committees (including without limitation, a committee of the Board) or
officer(s) of the Company as it may designate. Notwithstanding any such
delegation of authority, the Board may itself take any action under the Plan in
its discretion at any time, and any reference in this Plan document to the
rights and obligations of the Committee shall be construed to apply equally to
the Board. Any references to the Board mean only the Board. The authority that
may be delegated by the Board includes, without limitation, the authority to (i)
establish Non-Statutory Plans and determine the terms of such sub-plans, (ii)
designate from time to time which Subsidiaries will participate in the Statutory
Plan, which Subsidiaries and Affiliates will be Participating Companies, and
which Participating Companies will participate in a particular Non-Statutory
Plan, (iii) determine procedures for eligible employees to enroll in or withdraw
from a sub-plan, setting or changing payroll deduction percentages, and
obtaining necessary tax withholdings, (iv) allocate the available shares under
the Plan to the sub-plans for particular offerings, and (v) adopt amendments to
the Plan or any sub-plan including, without limitation, amendments to increase
the shares available for issuance under the Plan pursuant to Section 20 (but not
including increases in the available shares above the maximum permitted by
Sections 6 and 20 which shall require Board and shareholder approval).

 

22.2 The Committee shall be vested with full authority and discretion to
construe the terms of the Plan and make factual determinations under the Plan,
and to make, administer, and interpret such rules and regulations as it deems
necessary to administer the Plan, and any determination, decision, or action of
the Committee in connection with the construction, interpretation,
administration, or application of the Plan shall be final, conclusive, and
binding upon all participants and any and all persons claiming under or through
any participant. The Committee may retain outside entities and professionals to
assist in the administration of the Plan including, without limitation, a vendor
or vendors to perform enrollment and brokerage services. The authority of the
Committee will specifically include, without limitation, the power to make any
changes to the Plan with respect to the participation of employees of any
Subsidiary or Affiliate that is organized under the laws of a country other than
the United States of America when the Committee deems such changes to be
necessary or appropriate to achieve a desired tax treatment in such foreign
jurisdiction or to comply with the laws applicable to such non-U.S. Subsidiaries
or Affiliates. Such changes may include, without limitation, the exclusion of
particular Subsidiaries or Affiliates from participation in the plan;
modifications to eligibility criteria, maximum number or value of shares that
may be purchased in a given period, or other requirements set forth herein; and
procedural or administrative modifications. Any modification relating to
offerings to a particular Participating Company will apply only to such
Participating Company, and

 

10



--------------------------------------------------------------------------------

will apply equally to all similarly situated employees of such Participating
Company. The rights and privileges of all employees granted options under the
Statutory Plan shall be the same. To the extent any changes approved by the
Committee would jeopardize the tax-qualified status of the Statutory Plan, such
change shall cause the Participating Companies affected thereby to be considered
to be Participating Companies under a Non-Statutory Plan or Non-Statutory Plans
instead of the Statutory Plan.

 

23. Notices.   All notices or other communications by a participant to the
Company or other entity designated for a particular purpose under or in
connection with the Plan shall be deemed to have been duly given when received
by the Company or other designated entity, or when received in the form
specified by the Company at the location, or by the person, designated by the
Company for the receipt thereof.

 

24. Termination of the Plan.   This Plan shall terminate at the earliest of the
following:

 

24.1 December 31, 2012;

 

24.2 The date of the filing of a Statement of Intent to Dissolve by the Company
or the effective date of a merger or consolidation wherein the Company is not to
be the surviving corporation, which merger or consolidation is not between or
among corporations related to the Company. Prior to the occurrence of either of
such events, on such date as the Company may determine, the Company may permit a
participating employee to exercise the option to purchase shares for as many
shares as the balance of her Account will allow at the price set forth in
accordance with Section 5. If the employee elects to purchase shares, any
remaining balance of her Account will be refunded to her after such purchase.

 

24.3 The date the Board acts to terminate the Plan in accordance with Section 19
above.

 

24.4 The date when all shares reserved under the Plan have been purchased.

 

25. Limitations on Sale of Stock Purchased Under the Plan.   The Plan is
intended to provide common stock for investment and not for resale. The Company
does not, however, intend to restrict or influence any employee in the conduct
of his own affairs. An employee, therefore, may sell stock purchased under the
Plan at any time he chooses, subject to compliance with any applicable Federal,
state or foreign securities laws. THE EMPLOYEE ASSUMES THE RISK OF ANY MARKET
FLUCTUATIONS IN THE PRICE OF THE STOCK.

 

26. Governmental Regulation.   The Company’s obligation to sell and deliver
shares of the Company’s common stock under this Plan is subject to the approval
of any governmental authority required in connection with the authorization,
issuance, or sale of such shares.

 

11



--------------------------------------------------------------------------------

27. No Employment/Service Rights.   Nothing in the Plan shall confer upon any
employee the right to continue in employment for any period of specific
duration, nor interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary or Affiliate employing such person), or of any
employee, which rights are hereby expressly reserved by each, to terminate such
person’s employment at any time for any reason, with or without cause.

 

28. Dates and Times.   All references in the Plan to a date or time are intended
to refer to dates and times determined pursuant to U.S. Pacific Time. Business
days for purposes of the Plan are U.S. business days.

 

29. Masculine and Feminine, Singular and Plural.   Whenever used herein, a
pronoun shall include the opposite gender and the singular shall include the
plural, and the plural shall include the singular, whenever the context shall
plainly so require.

 

* All share numbers in the Plan reflect the 2-for-1 stock split effected
February 2003.

 

12